Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	Please renumber claims 1, 3, 6-12, 14, and 17-26 as claims 1-20.

REASONS for ALLOWANCE
The following is an examiner’s statement of reasons for allowance: one of the closest prior art pertinent to the claimed teaches a method semantically labels an image acquired of a scene by first obtaining a local semantic feature for each local region in the image. The local semantic features are combined recursively to form intermediate segments until a semantic feature for the entire image is obtained. Then, the semantic feature for the entire image is decombined recursively into intermediate segments until an enhanced semantic feature for each local region is obtained. Then, each local region is labeled according to the enhanced semantic feature. 
However, all of the prior arts do not teach “ establishing a patch graph according to category relations between the sub-images, wherein the patch graph comprises nodes and an edge, wherein the nodes comprise the sub-images, and the edge comprises a feature distance between any two sub-images, and training the semantic segmentation model to enable the feature distance between two sub-images of a same category in the patch graph to be lower than a first preset value, and the feature distance between two sub-images of different categories to be greater than a second preset value, wherein the training the semantic segmentation model comprises: training the semantic segmentation model by a gradient back propagation algorithm, so as to minimize an error of the convolutional neural network, wherein the error is a triplet loss of the features of the corresponding sub-images obtained based on the convolutional neural network, wherein the training the semantic segmentation model by a gradient back propagation algorithm comprises: calculating a maximum error by a loss function according to the feature distance between the sub-images in the established patch graph; performing gradient back propagation on the maximum error to calculate an error of at least one layer in the convolutional neural network; calculating a gradient of parameters of at least one layer according to the error of the at least one layer, and modifying the parameters of a corresponding layer in the convolutional neural network according to the gradient; calculating an error according to the distance between sub-images outputted by the convolutional neural network with the optimized parameters, and taking the error as the maximum error; iteratively implementing following operations until the maximum error is lower than or equal to a preset value: performing gradient back propagation on the maximum error to calculate an error of at least one layer in the convolutional neural network; and calculating the gradient of parameters of at least one layer according to the error of the at least one layer, and modifying the parameters of the corresponding layer in the convolutional neural network according to the gradient,” which is recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Following is a reference pertinent to the claimed invention:
Philbin et al. (US 2016/0180151 A1): Methods, systems, and apparatus, including computer programs encoded on computer storage media, for generating numeric embeddings of images. One of the methods includes obtaining training images; generating a plurality of triplets of training images; and training a neural network on each of the triplets to determine trained values of a plurality of parameters of the neural network, wherein training the neural network comprises, for each of the triplets: processing the anchor image in the triplet using the neural network to generate a numeric embedding of the anchor image; processing the positive image in the triplet using the neural network to generate a numeric embedding of the positive image; processing the negative image in the triplet using the neural network to generate a numeric embedding of the negative image; computing a triplet loss; and adjusting the current values of the parameters of the neural network using the
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/JOHN W LEE/Primary Examiner, Art Unit 2664